Atkinson, J.
After due examination and consideration of the record, and taking into view the full history of this case as thereby disclosed, it does not appear that any substantial or material error was committed at the trial. The controlling questions of law having been settled by the former decision of *400this court in this case (94 Ga. 50), it is not now deemed necessary to formulate into distinct and separate propositions the legal principles involved. Though the evidence upon the main issue of fact may have been somewhat stronger for the plaintiff at the last than at the next preceding trial, the evidence as a whole warranted the jury in finding against her upon this issue, and the trial court did not abuse its discretion in refusing to grant a new trial. Judgment affirmed,.
January 20, 1896.
Equitable petition. Before Judge Lumpkin. Eulton superior court. March term, 1895.
Hall & Hammond, for plaintiff.
Arnold & Arnold and A. H. Cox, for defendants.

Gross-Mil dismissed.